                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                           CRIMINAL FILE NO.
         v.                                1:16-CR-145-5-TWT
 DONALD GLASS
 also known as
 Smurf
 also known as
 Dred,
   Defendant.


                                     ORDER

      This is a criminal RICO action. It is before the Court on the Report and

Recommendation [Doc. 1408] of the Magistrate Judge recommending denying the

Defendant’s Motions to Sever [Doc. 988 & 989]. As set forth in the thorough and

well-reasoned Report and Recommendation, the Defendant is properly joined in this

case under Rule 8(b). A claim of undue prejudice is premature until a trial plan has

been formalized. The motion may be renewed then. The Court approves and adopts

the Report and Recommendation as the judgment of the Court. The Defendant’s

Motions to Sever [Doc. 988 & 989] are DENIED.
          SO ORDERED, this 17 day of October, 2018.



                                         /s/Thomas W. Thrash
                                         THOMAS W. THRASH, JR.
                                         United States District Judge




T:\ORDERS\USA\16\16cr145-5\r&r1408.wpd           -2-
